DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species of Example 5 and method of treating colorectal cancer, in the reply filed on March 29, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that makes obvious the Markush claims with respect to a nonelected species.  Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the full scope of claim 147 and further to the extent species shown below.
4.	Claims 135, 136, 153-155, 157 and 159 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on March 29, 2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted April 22, 2020 was in compliance with the provisions of 37 CFR 1.97.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections
6.	Claim 147 objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) s 134, 146, 148, 149-152, 156, 158, 160-162 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,625,926 further in view of Shao et al. and Irinotecan Dosage.
Determining the scope and contents of the prior art
US 7,625,926 teaches a composition for treating cancer wherein the composition comprises the claimed compound A in combination with irinotecan.  The reference teaches that the bioavailability of the anticancer agent (eg. irinotecan) is enhanced when it is administered together with compound A.  The reference teaches administration of compound A in a dosage of 1mg/kg to 20 mg/kg for a person of 70 kg, for example.  Column 10.  The reference teaches the oral administration of the composition comprising the claimed compound A in combination with irinotecan.

The reference of Irinotecan Dosage teaches the administration of irinotecan in a one time per week infusion at 125 mg/m2.  

Ascertaining the differences between the prior art and the claims at issue
The difference between the primary reference and the present claims is that the reference does not teach the dosage of irinotecan.  

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
The skilled artisan has the suggestion in the reference and in the state of the art to administer the dosage of irinotecan as specified in the secondary reference.  The motivation is to administer irinotecan at the dosage that is taught in the art.  The skilled artisan has a reasonable expectation of success in practicing the claimed method.  Therefore, it is found that the claimed methods are prima facie obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626